Citation Nr: 1710830	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for prostatitis with sexual dysfunction (claimed as impotence with urinary tract infection and kidney infection).

2.  Entitlement to an initial rating higher than 10 percent for right knee osteoarthritis.

3.  Entitlement to an initial rating higher than 10 percent for right ankle fracture and calcaneal spur.

4.  Entitlement to an initial rating higher than 10 percent for lumbar spine spondylosis with disc degeneration. 

5.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1977 to December 1983, and in the Naval Reserve from March 1985 to April 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board remanded these claims in May 2015 and September 2016 for additional development. 

The issue of entitlement to TDIU has been raised by the Veteran's contentions and the record.  The Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of a higher rating for prostatitis with sexual dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran has pain and painful motion on account of his low back disability, but even considering this pain, including on prolonged repetitive use of his low back, the forward flexion of the thoracolumbar segment of his spine is not restricted to 30 degrees or less and he does not have ankylosis of this entire segment of his spine.  He also has not had incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

2.  Throughout the appeal period, the Veteran's service-connected right knee disability is manifested by complaints of pain as well as decreased range of motion.

3.  Throughout the appeal period, the Veteran's service-connected right ankle disability has been manifested by moderate limitation of motion; and functional loss over a period of time that equates to marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for the service-connected lumbar spine spondylosis with disc degeneration are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 3.321, 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2016).

2.  The criteria for a rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, Diagnostic Codes 5010, 5260, 5261 (2016).

3.  The criteria for a rating of 20 percent for the service-connected right ankle disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375(Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374(Fed. Cir. 2009).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793(Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran who is working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85(1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119(1999); Hart v. Mansfield, 21 Vet. App. 505(2007). 

Lumbar Spine Spondylosis with Disc Degeneration

In a November 2010 rating decision, the RO granted service connection for lumbar spine spondylosis with disc degeneration.  A 10 percent evaluation was assigned, effective April 16, 2009.  The Veteran has appealed this initial rating.  In a September 2015 decicison, a separate rating was granted for radiculopathy of the right lower extremity, secondary to the low back disability.

VA outpatient records dated between January and April 2010 show that the Veteran underwent initial VA examinations and diagnostic evaluation for reported back, right knee and right ankle pain.  On examination, there was a mild decrease in normal lordosis of the lumbar spine.  There was tenderness of the lumbar paraspinal as well as limited motion due to pain and effort.  Straight leg raising (SLR) was positive on the right.  Muscle tone appeared normal.  Achilles and patellar deep tendon reflexes were 1/4 on both sides.  Radiological study revealed severe degenerative disc disease (DDD) at the L5/S1 level.  An electromyograph (EMG) report noted findings consistent with right lower extremity radiculopathy.    

VA examinations were conducted in July 2010.  The Veteran reported his back disability resulted from sleeping in uncomfortable conditions on ship during service.  He stated walking was limited due to his spine condition.  He stated that, on average, he could walk 300 yards but it took 15 minutes.  He had not experienced falls due to his spine condition.  His symptoms associated with the spinal condition included stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and leg weakness.  He had no bowel or bladder problems in relation to the spine condition.  He experienced moderate pain of the lower back that travelled down to the right leg.  This occurred 3 times per week and each time lasted for 2 hours.  The pain could be exacerbated by physical activity or occurred spontaneously.  It was relieved by rest.  At the time of pain he can function with medication.  During the flare-ups he experiences pain.  He is treated with Vicodin, Gabapentin, Cyclobenzaprine, physical therapy and Transcutaneous Electrical Nerve Stimulator (TENS).  He had not been hospitalized or undergone surgery for this condition.  In the previous 12 months, his back disability had not resulted in incapacitation.  He reported that he was not able to perform duties due to the pain. 

On examination, the Veteran's posture was considered normal.  He walked with a normal steady gait.  He was able to tandem walk.  His leg length from the anterior superior iliac spine to the medial malleolus was 89 centimeter (cm.) for each leg.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  He required a cane for ambulation for balance and to relieved pain.  He did not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis or a walker. 

Examination of the lumbar spine failed to reveal any evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was no guarding of movement.  The examination did not reveal any weakness. The muscle tone was normal.  His musculature was normal.  There was negative straight leg raising on the right.  The Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Flexion was 90 degrees with pain beginning at 85 degrees.  After repetitive motion, there was an additional loss of 5 degrees.  Lumbar spine extension, lateral motion, and rotation were 30 degrees, all with pain.  There was no fatigue, weakness, lack of endurance or incoordination on repetitive motion.  

Neurological examination of the lumbar spine revealed no sensory deficits from L1-L5.  Examination of the sacral spine failed to reveal sensory deficits of S1.  The modality used to test sensory function was a pin prick.  There was no lumbosacral motor weakness.  The right lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+.  The left lower extremity reflexes reveal knee jerk of 2+ and ankle jerk of 2+.  The lower extremities did not show signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.   X-ray revealed spondylosis L4-S1 with mild degeneration at the L4-L5 level.  There was advanced disc degeneration and early facet joint arthritis at the L5-S1 level.  

A VA examination was conducted in October 2016.  The Veteran reported his medical history as well as his current symptoms that included pain on prolonged standing and walking.  The range of motion studies revealed 90 degrees of flexion.  Extension, right and left lateral flexion, and right and left rotation were all 30 degrees.  There was evidence of pain on all motions.  After repetitive test, forward flexion was 80 degrees and extension was 20 degrees.  Bilateral lateral flexion and bilateral rotation were reduced to 25 degrees.

The examiner estimated that fatigue, weakness, lack of endurance and incoordination on repetitive motion would limit use over a period of time.  The examiner estimated that the range of motion would be reduced to 75 degrees of forward flexion; 15 degrees of extension; and 20 degrees of lateral flexion and rotation, bilaterally.  There was noted tenderness and muscle spasm.  Muscle strength testing in the lower extremities was 5/5.  The reflex and sensory examinations were normal.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or an abnormal kyphosis. 

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In considering the evidence of record, during VA examinations, the Veteran reported frequent flare-ups of back pain with any kind of activity.  He also reported that he could only walk and stand for a limited amount of time before sitting.  He reports that he is not able to do physical labor.  Furthermore, during range of motion testing, he was able to forward flex to 90 degrees, but he experienced pain at 80 degrees.  Painful motion can equate to limitation of motion. Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Therefore, the Board finds that although the Veteran's low back disability would not warrant a rating in excess of 10 percent under the general rating formula alone, resolving all doubt in favor of the Veteran, the Board finds that the evidence demonstrates additional functional loss as contemplated under DeLuca, and that an increased rating of 20 percent, but not higher, is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 207-08.

The Board finds that as there is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, a rating in excess of 20 percent is not warranted under the general rating formula. 

There is also no evidence of any neurological abnormalities during this period, besides the radiculopathy of the right leg, that the Veteran is already being compensated for.  See September 2015 rating decision.  Furthermore, there was no evidence of IVDS on examination in October 2016, and no assertion or objective evidence of incapacitating episodes to warrant a rating in excess of 20 percent under the general rating formula.

Right Knee Osteoarthritis

In a November 2010 rating decision, the RO granted service connection for right knee osteoarthritis.  A 10 percent evaluation was assigned, effective April 16, 2009.  The Veteran has appealed this initial rating.  

As noted, VA outpatient records dated between January and April 2010, show the Veteran underwent initial examinations and diagnostic evaluation.  On examination of the right knee there was pain with approximately 20 degrees from full extension.  There was noted medial and lateral joint line tenderness.  The Lachman's and drawer tests were negative.  Radiological study revealed mild patellofemoral osteoarthritis of the right knee.  Magnetic resonance imaging (MRI) revealed medial and lateral meniscus tears.  

At the VA examination in July 2010, the Veteran reported his medical history indicating that he injured the right knee in 1980 during a football tournament.  His symptoms included weakness, stiffness, lack of endurance, tenderness and pain.  He did not experience swelling, heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation.  He experienced flare-ups as often as 2 times per month and each time it lasted for 3 days.  On a scale from 1 to 10 (10 being the worst) the severity level was at 8.  The flare-ups were precipitated by physical activity and they also occurred spontaneously.  The pain was alleviated by rest.  He reported difficulty with standing/walking.  The pain caused the lack of ability to perform certain tasks.  The treatment included physical therapy and TENS.  He had not been hospitalized or undergone surgery.  His condition, in the past 12 months, had not resulted in any incapacitation.  

On examination, there was tenderness to the right knee.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation, locking pain, genu recurvatum, crepitus, or ankylosis.  The range of motion was 0-140 degrees with pain beginning at 135 degrees.  On repetitive testing his range of motion was also reduced an additional 5 degrees by pain.  There was no fatigue, weakness, lack of endurance or incoordination on repetitive motion.  

Motor function of the lower extremities was within normal limits.  The sensory examination to pinprick/pain, touch, position, vibration and temperature is equally bilaterally intact.  The right lower extremity reflexes reveal knee jerk 3+ and ankle jerk 3+.  The right knee stability tests were within normal limits for: anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  There was no subluxation.   X-ray showed early osteoarthritis.  

At VA examination in October 2016, the Veteran reported his medical history.  He indicated that his right knee symptoms had increased to include swelling.  The right knee pain limited such activities as walking, standing, running squatting, and climbing stairs.  On examination, there was noted tenderness and crepitus with pain on rest and weight bearing.  The range of motion was 0-140 degrees.  After 3 repetitions the range of motion was 0-130 degrees.  Fatigue, weakness, lack of endurance or incoordination on repetitive motion would limit use over a period of time and reduce the range of motion to 0-125 degrees.  There was no instability or ankylosis.   

The Board finds that the evidence is against entitlement to a rating in excess of 10 percent under Diagnostic Code 5260 at any time during the entire appellate period. The VA examination reports all show flexion far exceeding 60 degrees.  At worst, the Veteran had right knee flexion limited to 125 degrees after repetitions of motion when tested in 2016.  Accordingly, there is no evidence of flexion limited to even 60 degrees, which is the minimum limitation for even a 0 percent rating under Diagnostic Code 5260.  Although the Veteran has pain throughout the range of motion, the evidence shows that it did not limit or compromise the range or quality of motion of his right knee beyond the limitations already specified, including on repetitive motion.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  Thus, a rating greater than 10 percent is not warranted based on pain.  See Id.  Indeed, the 10 percent rating assigned for limitation of flexion of the knee already accounts for his pain on motion, as his range of flexion throughout the pendency of this claim has consistently exceeded the 60-degree minimum limitation for even a 0 percent rating under Diagnostic Code 5260.  Thus, the preponderance of the evidence weighs against a rating greater than 10 percent for the Veteran's right knee disability based on limitation of flexion under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.

Furthermore, a separate 10 percent rating is not warranted based on limitation of extension of the right knee.  VA outpatient records dated in March 2010 relate that the Veteran lacked 20 degrees of extension at that time.  However, there was also meniscal tears noted.  Since then the meniscal tears have healed.  The VA examination reports since then uniformly show that the Veteran's right knee extension was to 0 degrees and therefore entirely normal, including after repetitive motion when testing.  When assessing a disability, the Board takes into consideration the severity, frequency, and duration of the signs and symptoms and assign disability rating based on average impairment.  The evidence shows that repetitive testing, when performed, did not produce further limitations or impairment beyond the 10 percent rating already assigned based on painful and limited extension and associated functional limitations.  Thus, a separate 10 rating and higher, based on limitation of extension of the right knee is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate or higher ratings are not warranted under any other diagnostic code pertaining to the knees.  The preponderance of the evidence shows that the Veteran has not had instability or subluxation of the right knee during the pendency of this claim.  Thus, a separate rating is not warranted for his right knee disorder under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  There is no evidence with respect to ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, removal of the meniscus, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of the claim.  Thus, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a.

Right Ankle Fracture and Calcaneal Spur.

In a November 2010 rating decision, the RO granted service connection for right ankle fracture and calcaneal spur.  A 10 percent evaluation was assigned, effective April 16, 2009.  The Veteran has appealed this initial rating.

The VA outpatient records dated between January and April 2010 indicate that on examination, there was swelling and give away weakness in the right ankle.  Radiological study revealed a healing spiral fracture of the distal fibula.  

In July 2010, during VA examination of the right ankle, the Veteran reported that the initial injury occurred 30 years previously while playing basketball during his military service.  He reported symptoms that included weakness, swelling, lack of endurance, tenderness and pain.  He indicated that he does not experience stiffness, heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation.  He experienced flare-ups as often as 2 times per month and each time lasted for 4 days.  On a scale from 1 to 10 (10 being the worst) the severity level is 8.  The flare-ups are precipitated by physical activity and sometimes occur spontaneously.  It is alleviated by rest.  During the flare-ups, he experienced pain and limitation of motion of the joint.  He reports difficulty with standing and walking.  Treatment included hydrocodone and TENS.  He had not been hospitalized or undergone surgery as a result of his right ankle disability.  His condition, in the past 12 months, had not resulted in any incapacitation.  He indicated that he was unable to perform simple tasks like housework or activities such as walking or standing. 

There was noted tenderness of the right ankle.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation, deformity, or ankylosis.  There was 0-20 degrees of dorsiflexion with pain beginning at 15 degrees.  After repetitive testing, his range of motion was also reduced an additional 5 degrees by pain.  There was 0-45 degrees of plantar flexion with pain and with no loss of motion repetitive motion.  There was no fatigue, weakness, lack of endurance or incoordination on repetitive motion.  X-ray revealed an old fracture of the distal fibular shaft; an old avulsion fracture at the medial malleolus; and small calcaneal spurs.  

At VA examination in October 2016, the Veteran reported that his ankle disability had worsened with symptoms of pain and swelling.  On examination there was evidence of tenderness to palpation over the medial malleolus.  Dorsiflexion was 20 degrees and plantar flexion was 45 degrees.  Pain was noted on movement.  After repetitive motion test (3 times) plantar flexion was 40 degrees and dorsiflexion was 20 degrees.  The examiner estimated that over a period of time pain, weakness, fatigability, and incoordination would limit the functional ability of the right ankle.  This was estimated to reduce dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  Strength was 5/5 on dorsiflexion and plantar flexion.  There was no muscle atrophy, instability, dislocation, or ankylosis.  

The Board notes that the Veteran has not used an ankle brace throughout the entire appeal period due to his right ankle disability.  However, he uses a cane; although he has service connected low back and right knee disabilities.  Nonetheless, the Board finds that an increased rating is warranted.  Based on limitation of motion on examination, under the existing rating criteria, the Veteran has not demonstrated "marked" limitation that would correspond to a higher 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The most pronounced range of motion findings, from the VA examinations, was right ankle plantar flexion to 35 degrees and dorsiflexion to 15 degrees.  However, as noted by the October 2016 VA examiner, he indicated that pain, weakness, fatigability, and incoordination significantly limited his functional ability over a period of time.  See Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59.  Given the functional loss present on extensive use, the Board finds that the Veteran's functional loss is properly reflected in a 20 percent evaluation, which is met by "marked" limitation.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Other potentially applicable criteria were considered herein.  First, increased evaluation is not warranted for arthritis, as there is not x-ray evidence of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Furthermore, the range of motion findings indicates that the right ankle was not ankylosed, to include the subastragalar or tarsal joint, and that there was no malunion of the os calcis or astragalus, or astragelectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  Furthermore, there was no impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Thus, a rating in excess of 20 percent is not warranted.

Extraschedular Consideration

In making the above findings, the Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's service connected right ankle, low back and right knee disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate.  The schedular criteria specifically contemplate the Veteran's right knee, low back, and right ankle symptoms as they consider range of motion, to include any additional functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 


ORDER

A 20 percent rating, but no higher, for lumbar spine spondylosis with disc degeneration, is granted.

A rating in excess of 10 percent for the right knee disability is denied. 

An initial rating of 20 percent for service-connected right ankle disability is granted.


REMAND

At VA examination in October 2016, the Veteran declined prostate examination.  The examiner indicated that the Veteran did not have a voiding dysfunction; however, at VA evaluation in July 2010, the Veteran reported night time urinary frequency of 6 times a night.  While the Veteran declined prostate examination, the examiner did not question the Veteran regarding urinary frequency.  The Board finds that the Veteran should be given another opportunity to undergo another examination in order to reconcile this inconsistency.  Specifically, the examination report should include a detailed account of all manifestations of pathology present, including any voiding dysfunction.  The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing TDIU claim.

2.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) for his service connected disabilities.  Make arrangements to obtain all records that he adequately identifies.

3.  After completing the above development, schedule the Veteran for a VA examination to determine the severity of his prostatitis.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  Specifically, the examination report should include a detailed account of all manifestations of pathology present, including any voiding dysfunction, specifically urinary frequency.  

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the e-folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact on his ability to secure and follow a substantially gainful occupation. 

A complete rationale for all opinions should be provided.

5.  Re-adjudicate the remaining claims on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


